840 F.2d 17
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charlie Lee MOTTON, Plaintiff-Appellant,v.The JACKSON SUN, Defendant-Appellee.
No. 87-5957.
United States Court of Appeals, Sixth Circuit.
Feb. 19, 1988.

Before WELLFORD and DAVID A. NELSON, Circuit Judges, and EDWARDS, Senior Circuit Judge.

ORDER

1
This pro se plaintiff appeals the district court judgment dismissing his civil rights action.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon review of the record and briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff sued the Jackson Sun newspaper for violations of the first, fifth, ninth and fourteenth amendments, essentially for its failure to publish two of plaintiff's letters to the editor.  The district court concluded that the plaintiff had failed to state a claim and dismissed the suit.


3
Upon consideration, we conclude that plaintiff's complaint was insufficient to invoke federal subject matter jurisdiction because his claims utterly failed to invoke a constitutional or federal right of protection.    See Duke Power Co. v. Carolina Environmental Studies Group, Inc., 438 U.S. 59, 70-1 (1978);  Hagans v. Lavine, 415 U.S. 528, 536-37 (1974).


4
Accordingly, the judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.